Citation Nr: 1027872	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  04-11 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel







INTRODUCTION

The Veteran had honorable active service from January 1971 to 
December 1974 and from November 1978 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the RO in Waco, 
Texas, which denied service connection for a low back disorder.  
In April 2008, the Board reopened the Veteran's claim for a low 
back disorder and remanded the claim for further development.  


FINDING OF FACT

The Veteran failed to report for VA examinations scheduled in 
November 2008, February 2009, and March 2010, pertaining to his 
reopened claim for service connection for a low back disorder; 
and he has not provided good cause for his multiple absences. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back 
disorder are not met as a matter of law.  38 C.F.R. § 3.655(b) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Notwithstanding the Veterans Claims Assistance Act of 2000 (VCAA) 
and duty to assist regulations, no undue prejudice to the Veteran 
is evident by a disposition by the Board herein, as the amended 
provisions of the Act specifically provide that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A(2); see also 
38 C.F.R. §§ 3.159, 3.326 (2009).  

For the reasons set forth below, the Board has found that the 
Veteran's reopened claim lacks legal merit under the law and 
therefore, there is no reasonable possibility that further 
assistance or development of the claim at the RO-level will 
result in a grant of any benefit sought.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (Strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the appellant 
are to be avoided).  Thus, the Board finds that further 
development is not warranted and the Veteran is not prejudiced by 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

VA regulations provide that when a claimant fails to report for a 
scheduled medical examination in conjunction with a reopened 
claim for a benefit that was previously disallowed, and does not 
provide good cause, the reopened claim for which there is a 
previous disallowance shall be denied without review of the 
evidence of record.  See 38 C.F.R. § 3.655 (2009).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.

The United States Court of Appeals for Veterans Claims (Court) 
held that the burden was upon VA to demonstrate that notice was 
sent to the claimant's last address of record and that the 
claimant lacked adequate reason or good cause for failing to 
report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  Although, in dicta, the Court stated that in 
the normal course of events it was the burden of the Veteran to 
keep the VA apprised of his whereabouts, and that if he did not 
do so there was no burden on the VA to turn up heaven and earth 
to find him before finding abandonment of a previously 
adjudicated benefit.  Id. The Court has also held that the "duty 
to assist is not always a one-way street." Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

The language of 38 C.F.R. § 3.655 leaves no authority for the RO 
or the Board to review the issues on appeal on the basis of the 
evidence already of record where the claimant does not show 
"good cause" for failure to report for the scheduled 
examination.  Rather, the regulation compels the RO and the Board 
to deny the claim strictly on the basis of the failure to report 
for a scheduled examination without good cause.

In the present case, the Veteran's claim for service connection 
of his low back disorder was reopened by the Board in April 2008 
and remanded to the RO for a VA examination to determine whether 
any current disorder was related to a disease or injury which 
occurred during a period of honorable service, a period of 
dishonorable service, or was aggravated by another service 
connected disability.  VA scheduled the necessary examination to 
occur in November 2008.  The record shows that he did not appear 
for the scheduled examination or respond to the notice letter.  
Another VA examination was then scheduled to take place in 
February 2009.  Again, the Veteran did not appear or respond to 
the notice letter. 

The Board notes that the last time the Veteran sent VA notice of 
a change of address was in June 2006.  The record indicates he 
was still at the address in September 2006.  The address to which 
notice was sent of the scheduled November 2008 and February 2009 
VA examinations was the address provided by the Veteran in June 
and September 2006.  

Subsequently, VA noted that the Veteran's address had changed in 
February 2008, as shown by undeliverable mail that was returned 
with a forwarding address from the postal service.  Having noted 
the address change, albeit not provided by the Veteran, in good 
faith, the RO rescheduled the Veteran for yet another examination 
to take place in March 2010.  The RO sent the notice to the most 
current address on file, which was provided by the postal 
service.  Nevertheless, the Veteran once again failed to appear 
for the examination or respond to the notice letter.  

The Board also notes that a May 2010 mailing of an updated 
Supplemental Statement of the Case was returned undeliverable to 
the Veteran's current address on file and no forwarding address 
was provided by the postal service; however, there is no 
indication the March 2010 notice letter was returned as 
undeliverable.  

The Veteran has not provided an updated address since June 2006, 
and the Veteran's representative has likewise not supplied a 
change of address for the Veteran.     

The record shows that, by letter dated in March 2010, the Veteran 
was notified that VA had scheduled his examination.  In that 
letter, he was advised "it is your responsibility to report for 
all examinations, to cooperate in the development of the claim, 
and that the consequences for failure to report for a VA 
examination without good cause may include denial of the claim."  
Notwithstanding the notice letter that presumably was received by 
the Veteran and its warning of consequences if the Veteran did 
not appear for the examination, the Veteran failed to report for 
the examination.  

He has similarly not offered any good cause for his failure to 
report to his scheduled examination.  Therefore, the Board must 
deny the reopened claim for service connection of a low back 
disorder.  38 C.F.R. § 3.655(b).  The Court has held that in a 
case where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a low back disorder is denied.

____________________________________________
MATTHEW BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


